—In a purported action for ejectment, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated March 18, 1993, which dismissed the action, without prejudice to bringing the action in the Civil Court of the City of New York.
*391Ordered that the order is reversed, on the law, with costs, the complaint is reinstated, and the matter is remitted to the Supreme Court, Kings County; and it is further,
Ordered that the Clerk of the Supreme Court, Kings County, shall deliver to the Clerk of the Civil Court of the City of New York, Kings County, all papers filed in the action and certified copies of all minutes and entries.
The Supreme Court did not err in finding that this matter would be best resolved by the Civil Court of the City of New York (see generally, RPAPL 701 et seq.; Civil Ct Act § 204). However, rather than dismissing the action, the Supreme Court should have transferred the matter to the Civil Court (see, NY Const, art VI, § 19 [a]). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.